EXHIBIT 10

 

LOGO [g942420g93v52.jpg]

June 11, 2015

Mr. Gerald Volas

21001 Van Born Road

Taylor, MI 48180

 

Dear Mr. Volas:

I am pleased that you have agreed to become the Chief Executive Officer of
TopBuild Corp. as of the effective date of the spin-off of Services Business
from Masco Corporation (the “Company”). In connection with your accepting this
position, I also am pleased to offer on behalf of the Company the severance
payments as set forth below if you are terminated by TopBuild after the
effective date of the spin-off (“Effective Date”). These payments are subject to
the terms and conditions set forth in this letter agreement (“Agreement”).

Severance Benefits. If you are terminated by TopBuild without Cause or otherwise
resign from TopBuild with Good Reason (as these terms are defined in Exhibit A)
after the Effective Date and through and including August 3, 2019 (the date of
such termination being your “Termination Date”), and conditioned upon your
compliance with the release and other requirements of this Agreement and its
Exhibits, you will be entitled to the following benefits (“Severance Benefits”):

 

  1. Severance Payments: You will be entitled to the following Severance
Payments:

 

  a. a lump sum payment in an amount equal to 1.5 times your annual base salary
for the year in which your Termination Date occurs;

 

  b. a lump sum payment equal to 1.5 times your annual target bonus for the year
in which your Termination Date occurs; and

 

  c.

if your Termination Date is between January 1 and the date that annual awards of
restricted stock are made for the prior year, or if your Termination Date is
after the date such awards are made but you were ineligible for such award as a
result of being notified of your termination without Cause or your resignation
for Good Reason, a lump sum payment equivalent to the fully vested value of such
award you would have been entitled to receive for the prior year, as determined
by TopBuild’s Organization and Compensation Committee consistent with the
applicable award program, will be paid as if your employment had not terminated,
TopBuild had not notified you of such termination, or you had not resigned for
Good Reason, as the case may be.



--------------------------------------------------------------------------------

Mr. Gerald Volas

June 11, 2015

Page 2

 

  Subject to the provisions in the “Conditions of Severance; Exclusive Remedy”
section below, the Severance Payments will be payable within 15 days following
your Termination Date, provided that if the expiration of the Revocation Period
(as hereinafter defined) occurs within the last two months of a calendar year,
the Severance Payments will be payable in the following calendar year, but in no
case later than January 15 of such following calendar year.

 

  2. COBRA Payments: On the conditions that you timely elect continued coverage
under COBRA and there is no tax penalty to the Company for doing so, you will be
entitled to an amount (a “Continuation Payment”) equal to your premium for
continued group medical coverage for yourself and eligible dependents covered
under the Company medical plan for the period you continue COBRA coverage (up to
a maximum of 18 months following your Termination Date). The Company’s
obligation to make such Continuation Payments will cease if you become eligible
for medical coverage under the health plan of another employer or the Company
ceases to offer group medical coverage to its active executive employees or
otherwise is under no obligation to offer you COBRA continuation coverage. You
are required to advise the Company immediately upon becoming eligible for
coverage under the health plan of another employer.

 

  3. Equity Awards. If, as of the Termination Date, you hold stock options that
are outstanding and vested under the 2015 TopBuild Long Term Stock Incentive
Plan, as amended, (the “Plan”) or hold restricted stock awards under the Plan
that are outstanding and unvested (together, your “Outstanding Awards”), to the
extent the following is inconsistent with the award agreements evidencing the
Outstanding Awards, you and the Company agree to amend each such award
agreements to reflect the following:

As of the Termination Date (i) the vested portion of each option award will be
exercisable for 90 days thereafter, or any longer period specified in the Plan
or the applicable option award agreement, subject to the maximum term applicable
to such option, and the unvested portion of all option awards shall be forfeited
to the Company, and (ii) with respect to unvested restricted stock awards, all
restrictions on unvested shares shall continue to lapse as if your termination
had not occurred.

This Agreement does not modify the Plan, nor (other than described herein) any
other provision of any Outstanding Awards.

Notwithstanding any other provision in this Agreement, you will not be entitled
to, and you will not receive any payments under this Agreement (a) if your
employment with TopBuild is terminated with Cause, (b) if you voluntarily resign
from your employment with with TopBuild without Good Reason, (c) if your
employment terminates due to your death, disability, or retirement, or (d) if
immediately after your employment by TopBuild terminates, you become



--------------------------------------------------------------------------------

Mr. Gerald Volas

June 11, 2015

Page 3

 

a consultant or employee of TopBuild or any of its respective subsidiaries or
affiliates. Simply because a Change in Control (as defined in Exhibit A) or
other corporate reorganization, merger, asset sale or purchase or other
transaction may occur following the Effective Date, you will not thereby be
entitled to any payments under this Agreement unless prior to August 3, 2019 you
shall also have been terminated from TopBuild without Cause or you resign with
Good Reason.

Conditions of Severance; Exclusive Remedy. The Company’s obligation to provide
any Severance Benefits specified in this Agreement is conditioned on (1) your
executing a full release of any and all claims in a form substantially as
attached hereto in Exhibit B within a period which can be as long as 21 days
following the time such release is first provided to you, and you do not revoke
this release; to be effective, such revocation must be in writing and received
by Company’s General Counsel within seven days following the date you signed the
release (the “Revocation Period”); (2) your compliance with your obligations
under your Masco Corporation Proprietary Confidential Information And Invention
Assignment Agreement signed by you on July 10, 1998 (“Masco Confidentiality
Agreement”) or similar agreement into which you may enter with TopBuild ;
(3) your compliance with non-competition and remedy covenants substantially in
the form attached hereto in Exhibit C for a period of three years following your
Termination Date and (4) your continued compliance with the terms of your
Outstanding Awards, including the non-competition provisions thereof, for so
long as vesting continues with respect to any unvested restricted stock awards
and for the period following the final vesting thereof as provided in the Plan
and any Outstanding Award. No payments hereunder shall be paid prior to the
expiration of the Revocation Period (or, if applicable, the six-month delay
required under Code Section 409A as described below under “Responsibility for
Taxes”) at which time any payments so delayed shall be paid retroactively
without interest. You agree that the Severance Benefits specified in this
Agreement will constitute the exclusive and sole remedy for any termination of
your employment and you covenant not to assert or pursue any other remedies, at
law or in equity, with respect to your termination and/or employment. To the
extent not covered by the dispute or claim procedures under the Plan or in
applicable benefit plans of TopBuild, and with respect to any dispute or claim
which you may have concerning this Agreement, the provisions of the Company
Dispute Resolution Policy shall apply so as to effect a full and final
resolution of such dispute or claim.

Tax Matters. The Company will withhold required federal, state and local taxes
from any and all Severance Benefits. Other than the Company’s obligation and
right to withhold federal, state and local taxes, you will be responsible for
any and all taxes, interest, and penalties that may be imposed with respect to
the Severance Benefits, including, but not limited to, those imposed under
Internal Revenue Code Section 409A (“Section 409A”). To the extent that this
Agreement is subject to Section 409A, you and the Company agree that the terms
and conditions of this Agreement will be construed and interpreted to the
maximum extent reasonably possible to comply with and avoid the imputation of
any tax, penalty or interest under Section 409A.

Notwithstanding any provision of this Agreement to the contrary, if you are a
“specified employee” as defined in Section 409A, and if any payments hereunder
are considered deferred compensation subject to Section 409A, you will not be
entitled to any payments in connection



--------------------------------------------------------------------------------

Mr. Gerald Volas

June 11, 2015

Page 4

 

with the termination of your employment until the date which is six months and
one day after your Termination Date (or, if earlier, the date of your death) and
any payment otherwise due in such period will be made within the 30 day period
following the six month anniversary of your Termination Date (or, if earlier,
within the 30 day period after the date of your death). The provisions of this
paragraph will only apply if, and to the extent, required to comply with
Section 409A. For purposes of Section 409A, each payment made under this letter
is designated as a “separate payment” within the meaning of Section 409A.
Payments with respect to reimbursements of expenses, including COBRA premiums,
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that the reimbursement be made on
or before the last day of the calendar year following the calendar year in which
the relevant expense is incurred. The amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year.

Amendment. This Agreement may be amended only by a written agreement signed by
both you and by an authorized officer of the Company.

Entire Agreement. This Agreement together with its Exhibits constitutes the
entire agreement between you and the Company with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous oral or written
representations, understandings, agreements or communications between you and
the Company concerning such subject matter. With respect to your employment with
Masco and its termination upon the Effective Date, neither this Agreement nor
its assignment shall affect in any way your benefits accrued under the benefit
plans maintained by Masco, including by way of illustration, that certain SERP
agreement between you and Masco, initially effective December 4, 2007, as from
time to time amended, and your rights (as pro-rated) under the 2013-2015,
2014-2016, and 2015-2017 Long Term Cash Incentive Programs.

At-Will Employment and Applicable Law. Nothing in this Agreement alters the
at-will nature of your employment relationship with the Company or creates a
contract for employment for a specified period of time. Either you or the
Company may terminate the employment relationship at any time, with or without
cause and with or without advance notice. This Agreement shall be governed and
interpreted under the laws of the State of Michigan, to the extent not preempted
by federal law.

Assignment and Consent to Assignment. The parties agree that, upon the
occurrence of the spinoff of the Services Businesses at the Effective Date, this
Agreement thereupon shall be assigned to TopBuild Corp., and you and TopBuild by
your execution hereof agree to accept such assignment as of the Effective Date.
Upon the effectiveness of such assignment (i) all references herein to the
obligations of the “Company” shall be deemed to become obligations of TopBuild
Corp., (ii) the foregoing reference to applicable law shall be deemed to be
changed to Florida, (iii) Masco shall have no further obligations to you
hereunder, and (iv) your obligations to Masco under the Masco Confidentiality
Agreement shall continue without modification.



--------------------------------------------------------------------------------

Mr. Gerald Volas

June 11, 2015

Page 5

 

If this Agreement is acceptable, please sign and return the enclosed duplicate
copy to the undersigned.

 

Sincerely, MASCO CORPORATION By:   /s/ RENEE STRABER   Renee Straber   Vice
President, Chief Human Resource Officer

I accept and agree to the provisions of this Agreement and its Exhibits.

 

    /s/ GERALD VOLAS     June 11, 2015 Gerald Volas     Date

Agreed to take the assignment of this Agreement upon the Effective Date.

 

TOPBUILD CORP. By:   /s/ JOHN G. SZNEWAJS   John G. Sznewajs, President and
Treasurer

 

 



--------------------------------------------------------------------------------

Mr. Gerald Volas

June 11, 2015

Page 6

 

ASSIGNMENT AND ASSUMPTION

For value received, Masco Corporation does hereby assign all of its right, title
and interest, and all of its obligations under the foregoing Agreement on the
Effective Date to TopBuild Corp., all as provided hereinabove; and Gerald Volas
and TopBuild Corp. by its duly authorized officer do hereby accept such
assignment and hereby release any and all of their respective claims hereunder,
whether known or unknown, against Masco Corporation.

 

MASCO CORPORATION TOPBUILD CORP. By  

 

By  

 

 

 

 

Renee Straber, Vice President, John G. Sznewajs, President Gerald Volas Chief
Human Resource Officer and Treasurer

Effective June 30, 2015.



--------------------------------------------------------------------------------

EXHIBIT A

“Cause” is defined as (i) your willful failure or refusal to satisfactorily
perform your duties or obligations in connection with your employment, (ii) your
having engaged in willful misconduct, gross negligence or a breach of fiduciary
duty, or your material breach of this Agreement or of any Company policy,
(iii) your conviction of, or a plea of nolo contendere to, (x) a felony or
(y) any other criminal offense involving moral turpitude, fraud or dishonesty,
(iv) your unlawful use or possession of illegal drugs on the Company’s premises
or while performing your duties and responsibilities hereunder or (v) your
commission of an act of fraud, embezzlement or misappropriation, in each case,
against the Company or any of its subsidiaries or affiliates; provided,
concerning matters arising under the foregoing clauses (i) and (ii) the Company
shall provide you with written notice specifying the circumstances alleged to
constitute Cause, and, if such circumstances are susceptible to cure, you shall
have 30 days following receipt of such notice to cure such circumstances.

“Change in Control” shall mean at any time during a period of twenty-four
consecutive calendar months, a change in the composition of the Company’s Board
such that the individuals who at the beginning of such period constitute the
Company’s Board, and any new directors (other than Excluded Directors, as
hereinafter defined), whose election by such Board or nomination for election by
stockholders was approved by a vote of at least two-thirds of the members of
such Board who were either directors on such Board at the beginning of the
period or whose election or nomination for election as directors was previously
so approved, for any reason cease to constitute at least a majority of the
members thereof. For purposes hereof, “Excluded Directors” are directors whose
(i) election by the Board or approval by the Board for stockholder election
occurred within one year after any “person” or “group of persons,” as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act, commence a tender
offer for, or become the beneficial owner of, voting securities representing
25 percent or more of the combined voting power of all outstanding voting
securities of the Company, other than pursuant to a tender offer approved by the
Board prior to its commencement or pursuant to stock acquisitions approved by
the Board prior to their representing 25 percent or more of such combined voting
power or (ii) initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 or
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board.

“Good Reason” describes a resignation which must occur within 24 months
following the initial existence of one or more of the following good reason
triggers arising without your consent: (a) a significant diminution in your base
salary; (b) a significant diminution in your authority, duties or
responsibilities: or (c) a change of more than 50 miles in the Company’s
headquarters location or your principal office location (whichever is applicable
to you, unless such relocation of the Company is initiated, authorized or
approved by you). The amount, time and form of payment on account of the Good
Reason resignation must be substantially identical to that which would be paid
due to an actual involuntary termination, to the extent such a right exists. You
are required to notify the Company that one of the Good Reason resignation
triggers described above exists within a period not to exceed 90 days of the
time the trigger first existed and the Company must have no less than 30 days
from such notice to cure the problem, and you must terminate employment within
30 days following the expiration of such cure period if cure is not effected.



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

(a) In consideration of the payments to be made and the agreements and
consideration provided by the Company hereunder, Employee, on Employee’s own
behalf and on behalf of Employee’s heirs, executors, agents, successors and
assigns, releases and forever discharges the Company and Masco Corporation and
their affiliates and their respective directors, officers, agents, current and
former employees, successors, predecessors and assigns and any other person,
firm, corporation or legal entity in any way related to the Company or Masco
Corporation or their affiliates (the “Released Parties”), of and from all
claims, demands, actions, causes of action, statutory rights, duties, debts,
sums of money, suits, reckonings, contracts, agreements, controversies,
promises, damages, obligations, responsibilities, liabilities and accounts of
whatsoever kind, nature or description, direct or indirect, in law or in equity,
in contract or in tort or otherwise, which Employee ever had or which Employee
now has or hereafter can, shall or may have, against any of the Released
Parties, for or by reason of any matter, cause, or thing whatsoever up to the
present time, whether known or unknown, suspected or unsuspected at the present
time, or which may be based upon pre-existing acts, claims or events occurring
at any time up to the date hereof which may result in future damages, including
without limitation all direct or indirect claims either for direct or
consequential damages of any kind whatsoever and rights or claims arising under
Title VII, any state civil-rights legislation, claims of handicap or disability
discrimination, claims relating to the termination of employment as referred to
herein, and claims of age discrimination under the Age Discrimination in
Employment Act of 1967, as amended (ADEA), against any of the Released Parties,
other than (a) claims arising under the express provisions of this Agreement,
(b) the right to receive benefits accrued through the end of the employment
period under the Company’s benefit plans and (c) claims arising under any
applicable worker’s compensation statute. It is the intention of the parties
that this general release by the Employee will be construed as broadly as
possible.

(b) Employee has: (i) the sole right, title, and interest to the claims released
under this Agreement, (ii) neither assigned or transferred, nor purported to
assign or transfer, to any person or entity, any claim released by this
Agreement, and (iii) neither assigned or transferred, nor purported to assign or
transfer, to any person or entity, the right to the monies, in whole or in part,
being paid pursuant to this Agreement.

(c) Employee affirms that as of the date Employee signs this Agreement,
(i) Employee is not Medicare eligible (i.e., is not 65 years of age or older; is
not suffering from end-stage renal failure; has not received Social Security
Disability Insurance benefits for 24 months or longer, etc.) or (ii) if
eligible, Employee has no outstanding claims for Medicare benefits. Nonetheless,
if the Centers for Medicare & Medicaid Services (the “CMS”) (this term includes
any related agency representing Medicare’s interests) determines that Medicare
has an interest in the payment to Employee under this Agreement, Employee agrees
to indemnify, defend and hold the Company harmless from any action by the CMS
relating to medical expenses of Employee. Employee agrees to reasonably
cooperate with the Company upon request with respect to any claim the CMS may
make and for which Employee is required to indemnify the Company under this
paragraph. Further, Employee agrees to waive any and all future actions against
the Company for any private cause of action for damages pursuant to 42 U.S.C. §
1395y(b)(3)(A).



--------------------------------------------------------------------------------

EXHIBIT C

NON-COMPETITION

In order to protect Masco and TopBuild and their affiliates from the Employee’s
competitive use of the substantial Proprietary Information and goodwill gained
by the Employee in employment with Masco, TopBuild and their affiliates, the
Employee agrees that during the three-year period following the Termination Date
the Employee shall not, directly or indirectly:

 

  (a) Engage in or assist in the design, development, evaluation, planning,
manufacture, sale, or marketing of any products, technologies, or services that
compete with or could displace those designed, sold, manufactured, evaluated,
marketed, planned or developed by Masco or TopBuild (whether solely or in
conjunction with other affiliates of either of them or their employees) at any
time during the Employee’s employment with Masco Corporation, TopBuild or any of
their affiliates (the “Business Activities”), whether such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or otherwise in any geographic areas in
which the products, technologies, or services of Masco, TopBuild or any of their
affiliates, are at that time distributed or planned to be distributed. Business
Activities, include, but are not limited to (i) Masco’s design, development,
evaluation, manufacture, sale, planning and marketing of all products,
technologies and services offered or sold by Masco or any of its affiliates and
(ii) TopBuild’s design, development, evaluation, manufacture, sale, planning and
marketing of all products, technologies and services offered or sold by TopBuild
or any of its affiliates;

 

  (b) Be engaged, other than as may be agreed by Masco or TopBuild, whether as
an officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or otherwise, (i) as a supplier to any
customer of Masco or TopBuild or any of their affiliates has done business
during Employee’s employment Masco or TopBuild or any of their affiliates; or
(ii) on behalf of any customer of, or supplier to, Masco or TopBuild or any of
their affiliates, with Masco or TopBuild or any of their affiliates has done
business during Employee’s employment with Masco or TopBuild or any of their
affiliates in any capacity as an employee, contractor, consultant, or in any
other business relationship, whether as an officer, director, proprietor,
employee, partner, investor (other than as a holder of less than 1% of the
outstanding capital stock of a publicly traded corporation), in any geographic
areas in which the products or services of Masco or TopBuild are distributed.

 

  (c) Assist others in engaging in any of the Business Activities in the manner
prohibited to the Employee;

 

  (d) Induce employees of Masco or TopBuild or any of their affiliates to engage
in any activities that are prohibited to the Employee; or

 

  (e) Induce employees of Masco or TopBuild or any of their affiliates to
terminate their employment.



--------------------------------------------------------------------------------

It is expressly understood and agreed that although the Employee, Masco and
TopBuild consider the restrictions contained in each of clauses (a) through
(e) above reasonable for the purpose of preserving for Masco and TopBuild and
their affiliates their goodwill, trade secrets, proprietary rights and ongoing
business value, if a final judicial determination is made by a court having
jurisdiction that the time, territory, activities (i.e., type of employment or
line of business), or any other restriction contained in this Exhibit C is an
unenforceable restriction on the activities of the Employee, the provisions of
this Exhibit C shall not be rendered void but shall be deemed amended to apply
as to such maximum time, territory and activities as such court may judicially
determine or indicate to be reasonable. Alternatively, if the court referred to
above finds that any restriction contained in clauses (a) through (e) is an
unenforceable restriction on the activities of the Employee, and such
restrictions cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained in this
Agreement.

Prior to engaging in any activity under subparagraphs (a) through (e), Employee
may request permission to engage in such activities by a written communication
to the General Counsel of the Company (or, if the request pertains to the
Business Activities of Masco, to the General Counsel of Masco) setting forth: a)
the specific company, customer, supplier or wholesaler involved; and b) a
detailed explanation of how the Employee’s proposed activities will not violate
the terms of the Agreement. The Company (or Masco, as the case may be) through
its Chief Executive Officer (“CEO”) will consider the request and, in the sole
determination of the CEO, will make a good faith determination if the request
will be granted in whole or in part and such permission will be set forth in
writing by the CEO. However, Employee agrees that any permission granted under
this Exhibit C will not be used in any future proceedings to directly or
indirectly challenge or call into question the enforceability of this Exhibit C.
Employee also agrees that in the event permission is granted, in whole or in
part, to engage in the requested activities, then Employee will immediately
notify the General Counsel in writing if and when the nature of the Employee’s
participation is altered, the nature of the business engaged by the entity
changes, or the activities engaged in by the Employee may become injurious to
the Company (or any affiliate of the Company or Masco, as the case may be) or
otherwise violate the terms of this Agreement. Employee agrees that any
permission that may be granted pursuant to this Exhibit C does not in any way
limit the right of the Company (or Masco) to further limit or revoke such
permission and Employee will not use any such permission in any future
proceedings, directly or indirectly, to claim estoppel, or to otherwise
challenge or call into question the enforceability of this Agreement or Exhibit
C.

Remedies. The Employee acknowledges and agrees that Masco’s or TopBuild’s remedy
at law for a breach or threatened breach of any of the foregoing non-competition
provisions would be inadequate and, in recognition of this fact, in the event of
a breach by the Employee of any of the foregoing non-competition provisions, the
Employee agrees that, in addition to the Company’s or Masco’s other remedies at
law, at the Company’s or Masco’s option, all rights of the Employee under this
Agreement, the Plan and Outstanding Awards may be terminated, and the Company or
Masco shall be entitled without posting any bond to obtain, and the Employee
agrees not to oppose (except to the extent that Employee maintains that the
Employee did not, in fact, engage in any activity in breach of this Agreement) a
request for, equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available, relating to the conduct prohibited under
this Exhibit C. The Employee acknowledges that the granting of a temporary
injunction,



--------------------------------------------------------------------------------

temporary restraining order or permanent injunction merely prohibiting the use
of Proprietary Information would not be an adequate remedy upon breach or
threatened breach hereof. Nothing herein contained shall be construed as
prohibiting the Company or Masco from pursuing, in addition, any other remedies
available to it for such (or any other) breach or threatened breach.

In addition to the remedies set forth herein or available to the Company or
Masco, if Employee, in the Company’s or Masco’s good faith judgment, reasonably
exercised, at any time during the three-year period following the Termination
Date, breaches any obligation under this Agreement, the Plan and Outstanding
Awards, the Company or Masco may immediately terminate any remaining payments
and the provision of any other benefits which might otherwise be required this
Agreement, the Plan and Outstanding Awards, or otherwise due Employee. Upon any
breach, the Company or Masco may also recover from the Employee any Severance
Benefits paid, together with any proceeds from exercise of any options or sale
of restricted stock for which restrictions have lapsed at any time within two
years following the Termination Date, in each case (cash and stock) net of any
state and federal income taxes paid by Employee. The Company or Masco may also
recover all costs and expenses incurred in any efforts to enforce its rights
under this Agreement. The Company or Masco shall have the right to set off any
amount owed to Employee against any amount owed by Employee hereunder.